Acknowledgments
1. 	Applicant’s amendment, filed on May 10 2021 is acknowledged.  Accordingly claim(s) 1, 3-8, 10-14, 21 and 23-29 remain pending.
2.	Claim(s) 2, 9, 15-20 and 22 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20210917, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
5.	Applicant’s response, filed on 5/10/2021, has fully been considered.  Applicant contends that the amended claims obviates the 35 USC 101 and 35 USC 112 rejections set forth in the prior office action.  The Examiner finds Applicant’s argument persuasive; therefore, the rejections are withdrawn.
Allowable Subject Matter
6.	Claim(s) 1, 3-8, 10-14, 21 and 23-29 are allowed.

Reasons for Allowance
7.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. 
  	The closest prior art of record (US Patent 5,987,232 to Tabuki) which discloses
authentication data sent from the application client 20 is relayed to a verification server by the application server. The verification server maintains a database of valid authentication data, against which it verifies received authentication data. Verification results are sent to the application server, which then processes users on the basis of these results. As a result, the configuration of application servers is simplified. Verification servers or servers can be used by a plurality of application servers, allowing for the efficient use of resources on a network.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 8 and 21, specifically the combination of steps of:
receiving, by the client systems module of the value-added certificate authorization system, the personal identification information; requesting, by an identity authority module of the value-added certificate authorization system, from an independent identity authority system, verification of the personal identification information; receiving, from the independent identity authority system and by the identity authority module of the value-added certificate authorization system and further responsive to requesting the verification of the personal identification information, data indicative of the authenticity of the personal identification information; verifying, by the identity authority module of the value-added certificate authorization system and by using the data indicative of authenticity of the personal identification information, the personal identification information; as recited in claims 1, 8 and 21.  Moreover, the missing claimed elements from Tabuki are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Tabuki disclosures because it is not common to: receiving, by the client systems module of the value-added certificate authorization system, the personal identification information; requesting, by an identity authority module of the value-added certificate authorization system, from an independent identity authority system, verification of the personal identification information; receiving, from the independent identity authority system and by the identity authority module of the value-added certificate authorization system and further responsive to requesting the verification of the personal identification information, data indicative of the authenticity of the personal identification information; verifying, by the identity authority module of the value-added certificate authorization system and by using the data indicative of authenticity of the personal identification information, the personal identification information.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 3-7, 10-14, 23-26 and 27-29 are also allowable for the same reason(s) described above.

8.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        9/17/2021